DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman et al. (US 2002/0047061, hereinafter “Wulfman”) in view of Herreman et al. (US 5,965,851, hereinafter “Herreman”).
In regard to claim 1, Wulfman discloses a silencer that the dampens the vibrations of various coffee grinders to soften the sound it produces when grinding beans [abstract]. The examiner considers the silencer to be a system for abating noise emanating from a kitchen appliance. The silencer comprises a small  base 12B and a larger “cap” (i.e. covering) 14B [0020]. The base 12B has a predetermined size (small) and is disposed underneath, supporting, and contiguous to said kitchen electric appliance [Fig. 2]. The base is formed from a material that insulates the sound coming from the coffee grinder [abstract], such as various closed cell foam rubbers, open cell foam rubbers, injected foam rubbers, or acoustic foam rubbers [0018]. The base can be formed of Neoprene [0018]. The applicant states that neoprene is a noise reflecting materials (specification pg. 7 lines 18-20). Thus, the neoprene used as the base is a first instance of a noise reflecting material. The cap is a standard cylindrical shape [0023], the examiner considers the cap to be a sleeve [Fig. 2], is of a predetermined size, comprises one closed end, and one open end, thereby said one open slides over said kitchen electric appliance and is contiguous to said base [0020-0021 and Fig. 2]. The cap can be formed from a material that insulates the sound coming from the coffee grinder [abstract], such as various closed cell foam rubbers, open cell foam rubbers, injected foam rubbers, or acoustic foam rubbers [0018]. The cap can be formed of Neoprene [0018]. The applicant states that neoprene is a noise reflecting materials (specification pg. 7 lines 18-20). Thus, the neoprene used as the cap is a second instance of a noise reflecting material. The combination of the base and the cap together reduce the sound of the coffee grinder [0017]. Thus, the noise is effectively abated by reverberating between said first instance of said noise reflecting material and said second instance of said noise reflecting material. 
	Wulfman is silent with regard to the cap comprising one or more layer of at least one noise absorbing material. 
	Herreman discloses an acoustically insulated apparatus that comprises a machine and an acoustical insulation system for the machine [abstract]. The insulation system comprises a two-part stratum having a porous sound absorbing media layer, and a sound reflecting barrier layer located between the sound absorbing layer and the machine [abstract]. 
	Wulfman and Herreman boding disclose an acoustical insulation system for a machine that comprises a sound reflecting barrier layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a porous sound absorbing media layer as disclosed by Herreman as an additional layer in the cap material of Wulfman motivated by the expectation of maximizing sound absorption at peak sound frequency [Herreman abstract]. 
In regard to claim 2, Wulfman discloses that the kitchen appliance comprises a power cord (power adapter) that is controlled by an on/off switch [0019]. 
	In regard to claim 5, modified Wulfman discloses that the two-part stratum are pliable thereby a pressure can be applied thereof and transferred to said appliance (Herreman cols. 5-6 lines 62-8). 
	In regard to claim 8, Wulfman discloses that the base is formed from a material which inhibits acoustic noise and vibration [0018]. Thus, the noise reflecting material further comprises a vibration absorbing property. 
	In regard to claim 9, Wulfman discloses that the material is neoprene rubber foam [0018].
	In regard to claim 10, Wulfman is silent with regard to the noise reflecting material further comprises a laminate, bonded to one or more sides.
	Herreman discloses that a protective film can be laminated to one or more sides of the system (col. 5 lines 18-21). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a protective film on the noise reflecting material motivated be the expectation of protecting the material from moisture or other contaminants (Herreman col. 5 lines 20-21).
	In regard to claim 15, Wulfman discloses that the sleeve further comprises a decorative cover [0029]. 
In regard to claim 16, Wulfman discloses that the base is formed from a material which inhibits acoustic noise and vibration [0018]. Thus, the noise reflecting material further comprises a vibration absorbing material.
In regard to claim 17, Wulfman discloses that the base further comprises a decorative cover [0029].

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman et al. (US 2002/0047061, hereinafter “Wulfman”) in view of Herreman et al. (US 5,965,851, hereinafter “Herreman”) in view of McCarthy (US 2017/0335852).
 In regard to claim 12-13, modified Wulfman discloses a system for abating noise emanating from a kitchen appliance as previously discussed. The system includes a noise absorbing material. 
Modified Wulfman is silent with the system further including a noise absorbing material that is a micro perforated plate. 
McCarthy discloses a fan in which a cylindrical micro-perforated panel liner is utilized within the shroud [0005]. The MPP is utilized for noise reduction [0016]. In that the MPP has varying attributes thereby increasing noise absorption and providing frequency tuning. 
Modified Wulfman and McCarthy both disclose the use of a noise absorbing material to be utilized in a system to reduce noise from an appliance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize the micro-perforated panel as disclosed in McCarthy as an additional noise absorbing material in the cap of modified Wulfman motivated by the expectation of forming enhanced noise reduction properties. 

Allowable Subject Matter
Claim 4 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Wulfman et al. (US 2002/0047061, hereinafter “Wulfman”) in view of Herreman et al. (US 5,965,851, hereinafter “Herreman”), does not disclose a system for abating noise emanating from a kitchen electric appliance that comprises one or more airgaps between said one or more layers said at least one noise absorbing material and said second instance of said noise reflecting material thereby increasing noise absorption and providing frequency tuning wherein one or more spacers thereby maintaining said one or more air gaps. The closest prior art, Wulfman et al. discloses a system for abating noise emanating from a kitchen electric appliance. However, the system of Wulfman et al. does not comprise a multilayer structure wherein spacers are used between the layers of the cap material to maintain one or more air gaps. The secondary reference, Herreman et al., does not cure these deficiencies. The prior art does not provide motivation or suggestion to modify the references with spacers to maintain one or more air gaps between the layers of a system that is used to abate noise emanating from a kitchen appliance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782